Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 was amended to include the new limitation the 
Claims 1-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the hoop reinforcement is axially inside the cuts which are offset from the centerline.” It is ambiguous what “axially inside the cuts” means. Is Applicant conveying the hoop reinforcement is axially inner to the cuts or the literal definition as the hoop reinforcement is inside the cuts? Clarification is required. Claims 2-20 are directly/indirectly dependent on claim 1 and hence, rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-11, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065116 A1 to Harle in view of US publication US 2008/0289738 to Nakamura and Barguet (FR 2990963 with US 2015/0136295 as English equivalent) and in view of Ferlin (US 2015/0251497 A1) with supporting evidence from NPL, Good Year Off the Road.  
Regarding claims 1-3, 6 and 9, Harle discloses a radial off the road tire (OTR) with a tread rubber greater than 40 mm and a ratio of the axial width to radial depth is between 0.1 and 0.3 [0014] and with three circumferential grooves (figure 2) . However, Harle is silent to the tread width of the tire. One well known conventional OTR is the 4000R57. In order to calculate the degree of surface siping TL, one ordinary skill in the art would recognize that one would have to be familiar with the tread width of a conventional OTR tire, such as the 4000R57, and would look to similar art to find the conventional tread width of the 4000R57 tire. Analogous art, Nakamura discloses the tread width of the 4000R57 tire [0121] as 980 mm (see table 2). Therefore, the surface siping of the 4000R57 tire is, TL = (3 *circumference)/(circumference *Wt), so 3/0.98m =  3.06/m. This overlaps with applicant’s range. 
Although Harle and Nakamura are silent to the protective reinforcement, working reinforcement and hoop reinforcement found in the crown reinforcement, nonetheless, analogous OTR art, Barguet discloses multi-strand cords used in conventional OTR tires [0073]. The crown reinforcement comprises a protective reinforcement [0133], working reinforcement layers [0134] and a hoop reinforcement layer [0003]. The protective and working reinforcement layer form an angle between 10°-45° [0003] while the hoop layer is a zero degree ply [0003]. Barguet does not expressly teach the properties of the protective ply cord as claimed; however, 2m (cord strength * cord density = ply strength). This is equivalent to the maximum value of the breaking strength of the protective layer, Rmax. Therefore, the coupling ratio C is about 31,045 to 170,000 daN. This also overlaps with applicant’s range. According to MPEP 2144.05, overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to include the teachings of Barguet to ensure the protective plies are resilient [0037]. 
Barguet further teaches a total elongation greater than or equal to 4.5 % [0029] and a structural elongation preferably greater than or equal to 2% [0034]. This overlaps with applicant’s claimed range of the metallic reinforce having a structural elongation at least equal to 1% and a total elongation at break at least equal to 4%. 
As for the newly amended claims, Harle depicts the cuts offset from a centerline in figure 2. Additionally, Harle, Nakamura and Barguet are silent to the belt structure of the tire. Nonetheless, one ordinary skill in the art would look to conventional art to determine the typical belt structure of heavy vehicle construction plant tire. Analogous art, Ferlin, depicts the protective layers having a first axial length (52) and a second radially inner of the at least two  different respective axial lengths that are  between the first and the second axial lengths and hoop layers (71 and 72) has an axial length that is less than the first axial length. It would have been obvious to one having ordinary skill in the art to include the protective layers having a first axial length and a second of the at least two protective layers with a second axial length longer than the first axial length and the two working layers having a respective axial lengths that are between the first and the second axial lengths and hoop layers with an axial length that is less than the first axial length since this formation is conventionally known and significantly improves endurance of the crown structure of the tire [0072]. 
As for the limitation the hoop reinforcement is axially inside the cuts which are offset from the centerline, Ferlin discloses the hooping layer is at most 0.4 times the section width of the tire [0044]. One ordinary skill in the art would recognize at 40.00R57 tire has a 1130 mm section width, (see attached Good Year off the road NPL) and therefore the hooping layer is 452 mm or less (1130 mm *0.4).  Additionally, Harle states the ribs are substantially equivalent in width [0022], and therefore the tread is divided into quarters. Hence, the distance between the two outer grooves is about ½ the tread width. Since Nakamura discloses a 40.00R57 tire has a tread width of 980 mm (see table 2), half of the tread width is 490 mm. Since half of the tread width (490 mm) is greater than the hooping layer (452 mm or less), the belt ends are axially inward of the outer groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have hooping reinforcement axially inside the cuts since it is conventionally known in the tire art. 
Regarding claims 4-5, Nakamaura also discloses 4 sipes (figure 1) with a tread width of 980 mm. Therefore, Nakamaura teaches a surface siping, TL =(4*circumference)/(circumference *Wt), so 4/0.98m =  4.08/m. This overlaps with applicant’s range. It would have been obvious to one having ordinary skill in the art to include additional sipes in OTR tire so it is possible to radiate the heat generated from the blocks of the tread via the grooves [0035]. 
Regarding claims 7-8, Barguet discloses the cord 10, which makes up the protective layer, is a multistrand with two cylindrical layers [0084] with a break force greater than or equal to 6000N [0151]. Therefore, the breaking strength R of each protective layer is equal to the maximum vale Rmax of the breaking strengths R of the protective layer.  
Regarding claims 10-11 and 15-18 Barguet discloses the protective layers are multistrand ropes [0084] made up of a single layer of N strands, N being between 3 and 5 [0040] and each strand has the structure (M+P) [009-0010 and 0016] and the diameter of the strand is between 0.20 mm and .32 mm [0069, 0098, 0100-0101]. Barguet further discusses the air flow is zero, which means that for each test specimen, the air flow rate measured is less than or equal to 0.2 cm3/min [0161]. Nakamaura also mentions the pitch or mean spacing of the protective layers have a range of 3.4 -6.7mm [0047] and 4.6 mm -10.6 mm [0056]. These ranges also overlaps with applicant’s ranges. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the features mentioned above since the protective plies provide plies that are resilient [0037].
Barguet states the force at break of the cord is preferably greater than or equal to 6000 N [0028]. However, Barguet is silent to the tensile elastic modulus of the metallic reinforcers. Nonetheless, one ordinary skilled in the art would look to conventionally used metallic . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0065116 A1 to Harle in view of US publication US 2008/0289738 to Nakamura and Barguet (FR 2990963 with US 2015/0136295 as English equivalent) and in view of Ferlin (US 2015/0251497 A1) Ferlin (US 2015/0251497 A1) with supporting evidence from NPL, Good Year Off the Road and further in view of US publication US 2013/0213542 A1 to Warffored et al.
As for claim 19, Harle, Nakamaura and Barguet are silent to the volumetric void ratio of the tread. Similar field of endeavor, Warffored et al discloses a volumetric void ratio of 0.25-.40 [0032]. This overlaps with applicant’s range. Overlapping range is a prima facie evidence of obviousness (MPEP 2144.05). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included volumetric void ratios to balance rigidity without sacrificing the performance of the tire [0035]. 
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive. Applicant argues that Ferlin fails to disclose at least one hooping layer has an axial length that is less than the first axial length and that is axially inside the cuts which are offset . 
As for the limitation the hoop reinforcement is axially inside the cuts which are offset from the centerline, Ferlin discloses the hooping layer is at most 0.4 times the section width of the tire [0044]. One ordinary skill in the art would recognize at 40.00R57 tire has a 1130 mm section width, (see attached Good Year off the road NPL) and therefore the hooping layer is 452 mm or less (1130 mm *0.4).  Additionally, Harle states the ribs are substantially equivalent in width [0022], and therefore the tread is divided into quarters. Hence, the distance between the two outer grooves is about ½ the tread width. Since Nakamura discloses the tread width is 980 mm (see table 2), half of the tread width is 490 mm. Since half the tread width (490 mm) is greater than the hooping layer (452 mm or less), the belt ends are axially inward of the outer groove. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have hooping reinforcement axially inside the cuts since it is conventionally known in the tire art. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749